
	

113 HR 5632 IH: Fair Local Adjustment for Tenant Rents Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5632
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Neugebauer introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To reform and update the flat rent structure for public housing.
	
	
		1.Short titleThis Act may be cited as the Fair Local Adjustment for Tenant Rents Act of 2014.
		2.Public housing flat rents
			(a)In generalClause (i) of section 3(a)(2)(B) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(a)(2)(B)(i)) is amended to read as follows:
				
					(i)Flat rents
						(I)In generalEach public housing agency shall establish, for each dwelling unit in public housing owned or
			 operated by the agency, a flat rental amount for the dwelling unit, which
			 shall—
							(aa)be based on the rental value of the unit, as determined by the public housing agency, but may not
			 be an amount that is less than 80 percent of the applicable fair market
			 rental established under section 8(c) of this Act; or
							(bb)be established using another factor as determined by the Secretary.
							(II)ExceptionsA public housing agency may request that the Secretary may establish a flat rent for a dwelling in
			 an amount that is less than the minimum amount established pursuant to
			 subclause (I) for the unit, if the public housing agency demonstrates that
			 such minimum amount is not an accurate measure of the rental value for the
			 unit.
						(III)Rent increasesIf a new flat rental amount established pursuant to this clause for a dwelling unit would increase
			 the existing rental payment of any family residing in public housing as of
			 implementation of such flat rent by more than 35 percent, the new flat
			 rental amount shall be phased in as necessary to ensure that the family’s
			 existing rental payment does not increase by more than 35 percent
			 annually..
			(b)ImplementationThe Secretary of Housing and Urban Development shall implement section 3(a)(2)(B)(i) of the United
			 States Housing Act of 1937, as amended by subsection (a) of this section,
			 not later than the expiration of the 6-month period beginning on the date
			 of the enactment of this Act.
			3.Minimum rents for public housing and section 8 rental assistance programs
			Subparagraph (A) of section 3(a)(3) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(a)(3)(A)) is amended, in the matter preceding clause (i), by
			 striking more than and inserting less than.
		
